     Case 1:18-cv-00950-LO-JFA Document 57 Filed 12/14/18 Page 1 of 2 PageID# 744



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,
                                                       Case No. 1:18-cv-00950-LO-JFA
v.

COX COMMUNICATIONS, INC., et al.,

         Defendants.



                                CONSENT MOTION FOR ENTRY OF
                                STIPULATED PROTECTIVE ORDER

            PURSUANT to Rule 26(c) of the Federal Rules of Civil Procedure, the parties jointly move

     for entry of the attached proposed Stipulated Protective Order.   The parties do not seek oral

     argument on this motion.

     Dated: December 14, 2018                          Respectfully submitted,

                                                        /s/ Scott A. Zebrak
                                                       Matthew J. Oppenheim (pro hac vice)
                                                       Scott A. Zebrak (VSB No. 38729)
                                                       Jeffrey M. Gould (pro hac vice)
                                                       OPPENHEIM + ZEBRAK, LLP
                                                       5225 Wisconsin Avenue, NW, Suite 503
                                                       Washington, DC 20015
                                                       Tel: 202-480-2999

                                                       Attorneys for Plaintiffs

                                                       /s/ Thomas M. Buchanan
                                                       Thomas M. Buchanan (VSB No. 21530)
                                                       WINSTON & STRAWN LLP
                                                       1700 K Street, NW
                                                       Washington, DC 20006-3817
                                                       Tel: (202) 282-5787

                                                       Attorney for Defendants
Case 1:18-cv-00950-LO-JFA Document 57 Filed 12/14/18 Page 2 of 2 PageID# 745




Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Telephone: (212) 294-6700
Facsimile: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Telephone: (415) 591-1000
Facsimile: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Telephone: (213) 615-1700
Facsimile: (213) 615-1750
Email: dhleiden@winston.com
